DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on May 24, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0104775 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1, 4, 9, 12, 17, and 20 were amended.1 Claims 1, 9, and 17 are the independent claims. Claims 1-20 are rejected.

Specification




The disclosure is objected to because of the following informalities:  
In paragraph 0056, there is a reference to Fig.4.This should refer to Fig. 7.
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The following were not properly marked.
ORACLE (paragraph 0058, twice);
LINUX (paragraph 0071, twice);
ORACLE, JAVA, CLOUD SERVICE, ORACLE DATA CLOUD SERVICE (paragraph 0085);
JAVA (paragraph 0091);
LINUX (paragraph 0109, twice).
Appropriate corrections are required.

Information Disclosure Statement
Except as indicated below, the information disclosure statement filed May 28, 2021, has been reviewed and indicated as such. See the annotated copy attached herein.
	There is an item struck through. The Non-Patent Literature reference to the Non-Final Office Action (mailed April 29, 2021) for U.S. Patent Application No. 16/580,746 was not considered because it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication. 

Application Data Sheet
The Application Data Sheet filed on September 27, 2019, contains an error with respect to the filing date of the U.S. Provisional Patent Application No. 62/855,218. The ADS recites that it was filed on May 13, 2019, however, it was actually filed on May 31, 2019. This is correctly reflected in paragraph 0001 of the Specification. An annotated ADS correcting the date error is required.
Claim Rejections - 35 USC § 112
The rejections of claims 4, 8, 12, 16, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

	The rejections of claims 4, 12, and 20 are withdrawn in view of the amendments.
	The rejections of claims 8 and 16 are withdrawn in view of the Applicants’ admission on the record that the claims are to be interpreted as described in paragraph 0055, namely, that the language is to be construed as indicating that the particular KPI is trending because the number of users viewing it is increasing (or high). See Response, page 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as directed to a judicial exception (abstract idea) without reciting significantly more. Each of the embodiments (claims 1-8, 9-16, and 17-20) are directed to a statutory category (step1).
	Turning to Step 2A(1), the claims recite generating a model of each metric indicator where each attribute of the metric indicator is an independent variable, selecting the attribute having the greatest statistical change contribution of the model, generating a deck of a subset of metric indicators based in part on having a greatest entropy change, generating a graphical display of each of the subset of metric indicators, and provide the graphical displays to a user. 


	Concerning the dependent claims, Claim 2 describes comparing a forecast to a current value and selecting it if there is a difference (comparison). Claim 3 describes generating an explanation of the 
Greatest entropy change by generating a partial derivative of the attribute (calculation and comparison). Claim 4 describes running simulations (calculations, forecasting). Claim 5 describes tracking user behavior to generate a user profile (organizing human behavior). Claim 6 describes 
Creating a metric card based on an attribute (visualization). Claim 7 describes identifying a subset of metric indicators (calculations, comparisons). Claim 8 describes tracking usage of a plurality of users to determine trend card data (organizing human activity). Claims 9-16 recite equivalent system embodiment claims, and claims 17-20 recite equivalent memory embodiment claims.

	Turning to Step 2A (2), the claims do not recite additional elements that integrate the judicial exceptions into a practical application. See MPEP 2106.04(d)(2). Applicants argue that the inclusion of a machine learning process to train the model is sufficient to remove the claims from the 2019 PEG categories. (See Response, page 10). However, the claims merely recite the machine learning process as an “apply it” to implement the abstract idea on a computer. Applicants cite PTAB Appeal 2018-007443 in support that the inclusion of machine-learning is sufficient to overcome a rejection under 101. This overstates the PTAB holding and understates the Applicants’ claims.
	The claims in Appeal 2018-007443 “empaneled several different artificial intelligence (Al) classification technologies into a ‘jury’ that uses combinational digital logic to render verdicts’ about the 
	Here, however, the claims merely recite that the model is trained with a machine-learning process. The claims do not recite a particular ML process, an improvement to known ML processes, and therefore is equivalent to the holding in Alice of doing it on a computer. As discussed in the interview, the Examiner noted that the mere inclusion of machine learning was insufficient because, without specifics of how the machine-learning process was performed, it was merely automating a human learning process (read dataset, perform analysis, receive results, refine the training method, repeat until the model is trained). 
	In other words, the mere recitation of a machine-learning process falls within predictable cognitive capabilities of one of ordinary skill, namely the ability to observe, recall and judge “opportunities as having a positive outcome or a negative outcome based on’ a prior evaluation [here based on “scores’]. 
[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC,
a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential)

MPEP 2016.04(a)(2)(II)(A).

	Turning to Step 2B, for claims 1-8, there are no additional elements, as they are method claims. Claims 9-16, reciting a system embodiment, recite additional elements of one or more processors, and a memory storing instructions executed by the processor. Per paragraphs 0099-0118 of the Applicants' Specification, these components are well-known, conventional, computers, systems, and computer components. Similarly, with respect to claims 17-20, which recite the addition of a memory device storing computer instructions executable by a processor, Applicants’ Specification describe the memory in a generic, well-known, and conventional manner (see Spec, paragraphs 0108-0110). 
	Additionally, the machine-learning process to train the model is well-known and conventional. See Tch, Andrew, "The mostly complete chart of Neural Networks, explained," and "A Brief History of Machine Learning - DATAVERSITY," copies of which accompany this Office Action.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-11, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0104041 A1, filed by Tabak et al., on February 26, 2018, and published on April 4, 2019 (hereinafter Tabak), in view of U.S. Patent Application Publication No. 2019/0188605 A1, filed by Zavesky et al., on December 20, 2017, and published on June 20, 2019 (hereinafter Zavesky).

With respect to independent claim 1, Tabak discloses a computer-implemented method for identifying and displaying high informational content to a user, comprising
For each metric indicator of a plurality of metric indicators of an enterprise: Tabak discloses a method for identifying and displaying high information content to a user by performing calculations on each metric indicator of a plurality of metric indicators (see Tabak, paragraphs 0006 [customized analysis of data to provide insights of notable or newsworthy information, forecasts, etc.], 0065 [display the data visualizations as a dashboard using widgets], 0067 [visualizations are generated from datasets that are selected for display on a dashboard], and 0077 [indicators may be broken down by dimensions for analyzing KPIs]).
Although Tabak discloses a model (see Tabak, paragraph 0073 [describing how toclassify time-series data]), Tabak fails to expressly disclose training a model of the metric indicator using a machine learning process, the model having each attribute of a plurality of attributes of the metric indicator as independent variables of the model.
	However, Zavesky teaches training a model using a machine-learning process to evaluate a dataset (see Zavesky, paragraphs 0018-0022 [describing how the model is trained using machine-learning, constrained by certain training parameters to eliminate bias in the training], 0024 [describing the use of regularization to prevent the model from memorizing the dataset and shortcutting the training process], and 0025 [model accuracy can be determined after training using evaluation criteria setup by the model creator]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tabak and Zavesky before him before the effective filing date of the claimed invention, to modify the method of Tabak to incorporate training a model using a machine-learning process as taught by Zavesky. One would have been motivated to make such a combination because training a model using machine-learning is well-known for allowing computers to be trained quickly based on a model created by a programmer, as taught by Zavesky (see Zavesky, paragraph 0001 [“Machine learning is an area of computer science in which computer systems are able to learn without being explicitly programmed. 
	Tabak, as modified by Zavesky, further teaches
Selecting, based on the model, at least one attribute of the plurality of attributes having a greatest statistical change contribution; Tabak further teaches selecting, based on the model, at least one attribute having the greatest statistical change contribution (see Tabak, paragraphs 0078 [data insights based on greatest statistical changes or import] and 0090-0092 [describing dynamic analytics based on relative change, amount of change, volatility, thresholds, etc.]; see also, Tabak, paragraphs 0006 and 0065, described supra).
Generating a deck of metric indicators based on selecting a subset of the plurality of metric indicators, where the subset of the plurality of metric indicators are selected based at least in part on having a greatest metric entropy change; Tabak further teaches generating a desk of metric indicators based on selecting a subset of the metric indicators (see Tabak, paragraphs 0006, 0065, 0078, and 0090-0092, described supra). Additionally, Zavesky further teaches determining metric entropy using, for example, a local interpretable model-agnostic explanation (LIME) technique (see Zavesky, 
Generating a graphical display of each of the subset of the plurality of metric indicators, wherein each graphical display of the subset of metric indicators comprises the at least one attributes of the plurality of attributes; Tabak further teaches generating a graphical display of each of the subset of metric indicators (e.g., a dashboard) (see Tabak, paragraphs 0006, 0065, 0078, and 0090-0092, described supra).
Providing the graphical display to a device of the user for display to the user; Tabak further teaches providing the dashboard to the user (see Tabak, Figs. 6-18).

With respect to dependent claim 2, Tabak, as modified by Zavesky, further teaches the method of claim 1, as described above.
	Tabak further teaches the method wherein selecting a subset of the plurality of metric indicators comprises: 
Obtaining a previous forecast of a current metric indicator; Tabak further teaches obtaining a previous forecast of a metric indicator (see Tabak, paragraphs 0072-0073 [describing the forecasting widgets and how forecasts are created, stored, and retrieved]).
Determine a current value of the metric indicator; Tabak further teaches determining a current value of the metric indicator (see Tabak, paragraph 0081 [retrieving the current data and comparing it to predicted values]; see also, Tabak, paragraphs 0072-0073, described supra).
Select the metric indicator when the previous forecast is different than the current value; Tabak further teaches selecting the metric when the forecast and current data are different (see Tabak, paragraphs 0072-0073 and 0081, described supra).

dependent claim 3, Tabak, as modified by Zavesky, further teaches the method of claim 1, as described above.
	Tabak and Zavesky further teach the method further comprising: g Response to Office Action of March 24, 2021enerating an explanation of the greatest metric entropy change for the subset of the plurality of metric indicators by applying a current value of the metric indicator to the model, generating a partial derivative with respect to each of the attributes of the model, and selecting a subset of each of the attributes based on the generated partial derivative.
	Tabak further teaches providing explanations using partial derivatives to describe changes and volatility of metric changes (see Tabak, paragraph 0076 [describing the rules and triggers for providing notifications such as for rates of change and threshold tripping]; see also, Tabak, paragraphs 0072-007, 0078-0079, 0081, and 0090-0092, described supra, claims 1 and 2).
	Additionally, Zavesky further teaches determining the metric entropy using LIME techniques (see Zavesky, paragraph 0049, described supra, claim 1).

With respect to dependent claim 6, Tabak, as modified by Zavesky, further teaches the method of claim 1, as described above.
	Tabak further teaches the method wherein generating a graphical display of each of the subset of the plurality of metric indicators comprises: creating a metric card comprising at least one visual depiction of the at least one attribute.
	Tabak further teaches creating at least one metric card displaying a visualization (see Tabak, Figs. 6-18).

Independent claim 9, and its respective dependent claims 10, 11, and 15, recite a system, comprising: one or more processors; and a memory having stored thereon instructions that, when executed by the one or more processors, causes the one or more processors to perform the method of independent claim 1, and its respective dependent claims 2, 3, and 6. Accordingly, independent claim 9, and its respective dependent claims 10, 11, and 15, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2, 3, and 6, which are incorporated herein.

Independent claim 17, and its respective dependent claims 18 and 19, recite a memory device having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 17, and its respective dependent claims 18 and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tabak, in view of Zavesky, further in view of U.S. Patent Application Publication No. 2009/0083019 A1, filed by Nasle on September 25, 2008, and published on March 26, 2009 (hereafter Nasle).

With respect to dependent claim 4, Tabak, as modified by Zavesky, further teaches the method of claim 3, as described above.
Tabak and Zavesky fail to further teach the method further comprising: running a what-if simulation of the model by changing values of the selected subset of each of the attributes to change the value of the metric indicator.
	However, Nasle teaches Nasle teaches performing what-if simulations (see Nasle, paragraph 341 [permits the user to run what-if simulations and vary attributes to see various outcomes and the impact those changes have).
supra).

Dependent claim 12 recites a system, comprising: one or more processors; and a memory having stored thereon instructions that, when executed by the one or more processors, causes the one or more processors to perform the method of dependent claim 4. Accordingly, dependent claim 12 is rejected under the same rationales used to reject dependent claim 4, which are incorporated herein.

Dependent claim 20 recites a memory device having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 17, and its respective dependent claims 18 and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.

Claims 5, 7, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0220153 A1, filed by Kidron et al., on January 18, 2018, and published on July 18, 2019 (hereinafter Kidron).

With respect to dependent claim 5, Tabak, as modified by Zavesky, further teaches the method of claim 3, as described above.
further comprising: Recording actions of the user within the user interface.
	However, Kidron further teaches tracking user interactions and user behavior with respect to visualizations to generate metrics of views and usage (see Kidron, paragraph 0015 [use machine learning to generate user profile information based on user interactions and usage history]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tabak, Zavesky, and Kidron before him before the effective filing date of the claimed invention, to modify the method of Tabak, as modified by Zavesky, to incorporate tracking user history and behavior as taught by Kidron. One would have been motivated to make such a combination because this makes it easier for users to find and make use of widgets, as taught by Kidron (see Kidron, paragraph 0014 [“Various users may create widgets repeatedly and for multiple applications. This may cause computing devices to consume more power and may also increase processor utilization, thereby resulting in a reduction in battery life of the computing devices that are displaying the widgets. Moreover, there may be scenarios where one user may wish to use a widget similar to a specific widget on a dashboard of another user. As the two users may have access to different sets of data, creation of similar widgets based on different variables may be inconvenient.”]).
	Tabak, as modified by Zavesky and Kidron, further teaches
Generating user preference information of at least one metric indicator; Kidron further teaches generating user preference information of at least one metric indicator (see Kidron, paragraphs 0017 [system may learn user behavior] and 0032 [system uses machine learning to discover user’s interests or classify the user into groups]).
Wherein generating a deck of metric indicators comprises including the at least one metric indicator in the deck; Kidron further teaches including the metric within the dashboard (see Kidron, paragraphs 0017 and 0032, described supra).

With respect to dependent claim 7, Tabak, as modified by Zavesky, further teaches the method of claim 3, as described above.
Tabak and Zavesky fail to further teach the method further comprising: Identifying a second subset of the plurality of metric indicators to which the user has access.
	However, Kidron teaches identifying one or more related widgets of interest based on determined user behavior or a user's role (see Kidron, paragraph 0029 [based on the first set of widgets on a user's dashboard, the system may identify second widgets for inclusion on the dashboard]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tabak, Zavesky, and Kidron before him before the effective filing date of the claimed invention, to modify the method of Tabak, as modified by Zavesky, to incorporate tracking user history and behavior as taught by Kidron. One would have been motivated to make such a combination because this makes it easier for users to find and make use of widgets, as taught by Kidron (see Kidron, paragraph 0014, described supra, claim 5).
	Tabak, as modified by Zavesky and Kidron, further teaches selecting the subset of the plurality of metric indicators from the second subset of the plurality of metric indicators.
	Kidron further teaches selection the subset of metric indicators from the second subset (see Kidron, paragraph 0029, described supra).

With respect to dependent claim 8, Tabak, as modified by Zavesky, further teaches the method of claim 3, as described above.
Tabak and Zavesky fail to further teach the method further comprising: tracking usage behavior of a plurality of users using the user interface.
	However, Kidron teaches tracking a plurality of users and their interactions (see Kidron, paragraphs 0030 [based on a determination of a user belonging to a group, related widgets may be selected for the dashboard] and 0033 [comparing behaviors of plurality of users]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tabak, Zavesky, and Kidron before him before the effective filing date of the claimed invention, to modify the method of Tabak, as modified by Zavesky, to incorporate tracking user history and behavior as taught by Kidron. One would have been motivated to make such a combination because this makes it easier for users to find and make use of widgets, as taught by Kidron (see Kidron, paragraph 0014, described supra, claim 5).
	Tabak, as modified by Zavesky and Kidron, further teaches 
Identifying trend data about each of the plurality of metrics based on the usage behavior of the plurality of users; Kidron further teaches identifying trend data (see Kidron, paragraphs 0030 and 0033, described supra
Generating a graphical trend card comprising a visual depiction of the trend data; Kidron further teaches generating a trend card (see Kidron, paragraph 0043 [system may identify related variables based on recommended or added widgets]).
Providing the graphical trend card to one or more users of the plurality of users in the user interface; Kidron further teaches presenting the trend card to the user (see Kidron, paragraphs 0030 and 0033, described supra).

Dependent claims 13, 15, and 16 recite a system, comprising: one or more processors; and a memory having stored thereon instructions that, when executed by the one or more processors, causes the one or more processors to perform the method of dependent claims 5, 7, and 8. Accordingly, dependent claims 13, 15, and 16 are rejected under the same rationales used to reject dependent claims 5, 7, and 8, which are incorporated herein.

Response to Arguments
Applicants’ remaining arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. See PTO-892.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The caption of claim 8 states “Currently Amended,” but the claim was not amended, and should be captioned “Original.”